RESPONSE TO AMENDMENT
This communication is responsive to the amendment filed 7-December-2021 with respect to application 16/884,643 filed 27-May-2020.  
Applicant has amended claim 11 and has cancelled claim 24.
Claims 1, 2, 4-6, 8, 10-12, 14-16, 18 and 20-23 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Double Patenting
Claims 1, 2, 4-6, 8, 10-12, 14-16, 18 and 20 are rejected for non-statutory double patenting:
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Current Application
US 10,676,968 B2 (Parent)
Claim 1: A method for operating a tag, comprising:
actuating an extending actuator of the tag to transition a pin from an unengaged position in which the pin Is retracted into a first portion of a housing of the tag to an engaged position in which the pin extends through an insert space and into a second portion of the housing;
mechanically securing the pin in the engaged position using a securement mechanism disposed in the tag’s housing; and
providing an indication of a state of a mechanical securement of the pin;
wherein the pin is securely coupled to a movable component of the extending actuator so as to be integrated into the housing;
wherein the first portion and the second portion of the housing are coupled to each other so as to form a unitary piece; and
wherein a size of the insert space is selectively adjusted by moving at least a part of the first portion of the housing relative to the second portion of the housing.

Claim 1: A method for operating a tag, comprising: 
actuating a telescoping actuator of the tag to transition a pin from an unengaged position in which the pin is retracted into a first portion of the tag's housing to an engaged position in which the pin extends through an insert space and into a second portion of the tag's housing; 
mechanically securing the pin in the engaged position using a securement mechanism disposed in the second portion of the tag's housing; and 
providing an indication of a state of the pin's mechanical securement by causing a post to fill an aperture formed in the telescoping actuator of the tag when the pin is in the engaged position and not in the unengaged position; 
wherein the pin is securely coupled to a movable component of the telescoping actuator so as to be integrated into the tag's body; 
wherein the first and second portions of the tag's housing are coupled to each other so as to form a unitary piece and at least a first part of the first portion of the tag's housing is unmovable relative to the second portion of the tag's housing; and 
wherein a size of the insert space is selectively adjusted by linearly moving the at least a second part of the first portion of the tag's housing relative to the second portion of the tag's housing. 
Claim 2: The method according to claim 1, wherein the extending actuator has a dual purpose of transitioning the pin between the engaged position and the unengaged position, and providing the indication of the state of the mechanical securement.
Claim 2: The method according to claim 1, wherein the telescoping actuator has a dual purpose of (A) transitioning the pin between the engaged and unengaged positions and (B) providing a visual indication of a state of the pin's mechanical securement.

Claim 3: The method according to claim 2, wherein the visual indication is at least partially provided by a marking or texture applied to the telescoping actuator which is visible when the pin is in the unengaged position and no longer visible when the pin is in the engaged position.
Claim 4: The method according to claim 1, wherein the extending actuator has a decreased size when the pin is in the engaged position.
Claim 4: The method according to claim 1, wherein the telescoping actuator has a decreased size when the pin is in the engaged position.
Claim 5: The method according to claim 1, further comprising resiliently biasing at least a portion of the extending actuator in a direction away from the housing.
Claim 5: The method according to claim 1, further comprising resiliently biasing at least a portion of the telescoping actuator in a direction away from the tag's housing.
Claim 6: The method according to claim 1, further comprising automatically transitioning the extending actuator from an actuated position to an unactuated position by a resilient member when the pin is released from the securement mechanism.
Claim 6: The method according to claim 1, further comprising automatically transitioning the telescoping actuator from an actuated position to an unactuated position by a resilient member when the pin is released from the securement mechanism.
Claim 8: The method according to claim 1, wherein the size of the insert space is selectively adjusted by moving a portion of the extending actuator into the insert space.

Claim 10: The method according to claim 1, further comprising moving a shoulder coupled to the extending actuator into the insert space for protecting the pin.
Claim 7: The method according to claim 1, further comprising linearly moving a shoulder coupled to the telescoping actuator in a direction away from the first portion of the tag's housing and into the insert space for protecting a portion of the pin extending through the insert space.
Claim 21: The method according to claim 1, wherein the indication of the state of the mechanical securement is provided by causing a post to fill an aperture formed in the extending actuator of the tag when the pin is the engaged position and not in the unengaged position.

Claim 22: The method according to claim 1, wherein the size of the insert space is selectively adjusted by linearly moving the first portion of the housing relative to the second portion of the housing.

Claim 11: A tag, comprising:
a housing;
an extending actuator coupled to the housing and configured to transition a pin from an unengaged position in which the pin is retracted into a first portion of the housing to an engaged position in which the pin extends through an insert space and into a second portion of the housing;
a securement mechanism disposed in the second portion of the housing and configured to mechanically secure the pin in the engaged position; and
an indicator providing an indication of a state of a mechanical securement of the pin;
wherein the pin is securely coupled to a movable component of the extending actuator so as to be integrated into the housing;
wherein the first portion and the second portion of the housing are coupled to each other so as to form a unitary piece; and
wherein a size of the insert space is selectively adjusted by linearly moving the first portion of the housing relative to the second portion of the housing.

Claim 8: A tag, comprising: 
a housing; 
a telescoping actuator coupled to the housing and configured to transition a pin from an unengaged position in which the pin is retracted into a first portion of the housing to an engaged position in which the pin extends through an insert space and into a second portion of the housing; 
a securement mechanism disposed in the second portion of the tag's housing and configured to mechanically secure the pin in the engaged position; and 
a post that fills an aperture formed in the telescoping actuator of the tag when the pin is in one of the engaged position and the unengaged position; 
wherein the pin is securely coupled to a movable component of the telescoping actuator so as to be integrated into the tag's body; 
wherein the first and second portions of the tag's housing are coupled to each other so as to form a unitary piece and at least a part of the first portion of the tag's housing is unmovable relative to the second portion of the tag's housing; and 
wherein the size of the insert space is selectively adjusted by linearly moving the at least a part of the first portion of the tag's housing relative to the second portion of the tag's housing.
Claim 12: The tag according to claim 11, wherein the extending actuator has a dual purpose of transitioning the pin between the engaged position and the unengaged position, and providing the indication of the state of the mechanical securement.
Claim 9: The tag according to claim 8, wherein the telescoping actuator has a dual purpose of (A) transitioning the pin between the engaged and unengaged positions and (B) providing a visual indication of a state of the pin's mechanical securement.

Claim 10: The tag according to claim 9, wherein the visual indication is at least partially provided by a marking or texture applied to the telescoping actuator which is visible when the pin is in the unengaged position and no longer visible when the pin is in the engaged position.
Claim 14: The tag according to claim 11, wherein the extending actuator has a decreased size when the pin is in the engaged position.
Claim 11: The tag according to claim 8, wherein the telescoping actuator has a decreased size when the pin is in the engaged position.
Claim 15: The tag according to claim 11, further comprising a resilient member resiliently biasing at least a portion of the extending actuator in a direction away from the housing.
Claim 12: The tag according to claim 8, further comprising a resilient member resiliently biasing at least a portion of the telescoping actuator in a direction away from the housing.
Claim 16: The tag according to claim 15, wherein the resilient member facilitates an automatic transition of the extending actuator from an actuated position to an unactuated position when the pin is released from the securement mechanism.
Claim 13: The tag according to claim 12, wherein the resilient member facilitates an automatic transition of the telescoping actuator from an actuated position to an unactuated position when the pin is released from the securement mechanism.
Claim 18: The tag according to claim 11, wherein the size of the insert space is selectively adjusted by moving a portion of the extending actuator into the insert space.
Claim 14: The tag according to claim 8, further comprising an insert space formed between the first and second portions of the housing so as to have a selectively adjustable size.
Claim 20: The tag according to claim 11, further comprising a shoulder coupled to the extending actuator which is movable into the insert space for protecting the pin.
Claim 15: The tag according to claim 8, further comprising a shoulder coupled to the telescoping actuator which is linearly movable into the insert space for protecting a portion of the pin extending through the insert space.
Claim 23: The tag according to claim 11, wherein the indicator of the indication of the state of the mechanical securement comprises a post configured to fill an aperture formed in the extending actuator of the tag when the pin is the engaged position and not in the unengaged position.



Claims 1, 2, 4-6, 8, 10-12, 14, -16, 18 and 20 are rejected on the ground of non-statutory double patenting as unpatentable over claims 1-15 of Miller et al. (United States Patent # US 10,676,968 B2), hereinafter Parent.
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Consider independent claim 1:  Parent, claim 1, recites or suggests all of the limitations of independent claim 1.
Consider claim 2 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 2.
Consider claim 4 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 4.
Consider claim 5 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 5.
Consider claim 6 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 6.
Consider claim 8 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 7.
Consider claim 10 and as applied to claim 1:  The additional limitations of this claim are taught by Parent claim 7.
Consider independent claim 11:  Parent, claims 8 and 9, recite or suggest all of the limitations of independent claim 1.
Consider claim 12 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 9.
Consider claim 14 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 11.
Consider claim 15 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 12.
Consider claim 16 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 13.
Consider claim 18 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 14.
Consider claim 20 and as applied to claim 11:  The additional limitations of this claim are taught by Parent claim 17.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8 and 10 are rejected under 35 USC §103 as unpatentable over Bouan (United States Patent Application Publication # US 2016/0258192 A1) in view of Esch (United States Patent # US 5,068,641).
Consider claim 1:  A method for operating a tag, Bouan discloses an anti-theft device (tag) attachable to an article and methods for using such a device [Title; Abstract; Fig. 1-2; Para. 0001-0002, 0017], comprising:
actuating an extending actuator of the tag to transition a pin from an unengaged position in which the pin Is retracted, into a first portion of a housing of the tag to an engaged position in which the pin extends through an insert space and into a second portion of the housing, a needle (4) (pin) pushed into a retracted (unengaged) position by a spring (10) against a shoulder and within a series of retractable (extending) cages (12, 13, 14) which fit together on a first arm (1) of the device  [Fig. 3; Para. 0058-0059, 0061, (also Para. 0062-0070 for structural details of the telescoping cage structure)], wherein pressing (actuating) the cage mechanism allows the needle to extend and engage a receptacle (5) in a second arm of the device [Fig. 3-4; Para. 0068-0071];
mechanically securing the pin in the engaged position using a securement mechanism disposed in the tag’s housing; wherein the needle is wedged in place (secured) by three balls (22, 23) (securement mechanism) pressed into place by a spring (25) within a conical housing (26) [Fig. 4; Para. 0071-0073]; and
providing an indication of a state of a mechanical securement of the pin; wherein, when the needle is engaged, and locked in place, the three cages are in a nested configuration with reduced height overall (thus providing a visible indication of securement [Fig. 3-4; Para. 0071];
wherein the pin is securely coupled to a movable component of the extending actuator so as to be integrated into the housing, wherein the head of the needle (distal end) is held in place against an annular shoulder (11) of the third cage (14) of the telescoping cage mechanism [Fig. 3-4; Para. 0059];
wherein the first portion and the second portion of the housing are coupled to each other so as to form a unitary piece, wherein first and second arms (housings) are coupled together both by an articulation (3) (hinge), and in the closed position by the needle locked within the receptacle [Fig. 1-2; Para. 0051-0053, 0069, 0073]; and
wherein a size of the insert space is selectively adjusted by moving at least a part of the first portion of the housing relative to the second portion of the housing; wherein the device is opened and closed (size of the opening changed) by rotating the first arm relative to the second arm [Fig. 1-2; Para. 0051-0053].
Bouan discloses a device with hinged arms in which the arms (1, 2) (first and second portions) move relative to one another. 

    PNG
    media_image1.png
    432
    372
    media_image1.png
    Greyscale

Bouan therefore discloses a unitary device, but does not: (a) disclose this to be a single housing or piece, and whereas Bouan discloses that a space of an opening between the arms (insert space) varies, and is adjustable by a user in the act of rotating the two portions about the articulation in order to clamp the device onto a protected article, Bouan does not disclose: (b) that the insert space while the tag is closed (engaged) to be adjustable. Analogous detection devices with these features were known in the art, however, and for example:
Esch discloses a detection label for an anti-shoplifting system [Title; Abstract, Fig. 1-2; Col. 1, 5-11; Col. 2, 3-14] and in particular: (a) wherein main housing (2) and clip (3) portion of the housing are constructed in one piece,

    PNG
    media_image2.png
    433
    542
    media_image2.png
    Greyscale

and which includes: (b) a fabric clamping portion (6) integrated into the main housing portion and comprising a needle (1) (pin), and which is moved into an insert space in linear fashion, thereby adjusting the size of the insert space, such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 24-53].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use a single unitary housing, and (b) to provide a clamping portion, integrated into the housing, that may be controlled to intrude into, and adjust the size of, the insert space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, where: (a) such device with unitary construction is simpler and less costly to manufacture, and may be more simply used with a single hand movement, and (b) in order to hold a secured article in place, in addition to a pin which penetrates inserted material, preventing damage to the material from the pin.
Consider claim 2 and as applied to claim 1:  The method according to claim 1, wherein the extending actuator has a dual purpose of transitioning the pin between the engaged position and the unengaged position, and providing the indication of the state of the mechanical securement. Bouan specifically discloses that the telescoping cage mechanism acts to lock the device, by engaging the needle [Para. 0068-0069], where the cage mechanism is compressed in a locked state, and which provides a clear indication of the secured condition [Fig. 1-4], Bouan also discloses that embodiments may include various markings and designations (such as object size or cost level) that are visible in the locked state [Fig. 19-21; Para. 0098-0102, 0105-0108].
Consider claim 4 and as applied to claim 1:  The method according to claim 1, wherein the extending actuator has a decreased size when the pin is in the engaged position. Bouan specifically discloses that the cage mechanism is compressed in a locked state, reducing its size [Fig. 1-4].
Consider claim 5 and as applied to claim 1:  The method according to claim 1, further comprising resiliently biasing at least a portion of the extending actuator in a direction away from the housing. A spring (10), taught by Bouan contacts an annular shoulder (11) of the third cage (14) of the telescoping cage mechanism thereby (resiliently) biasing the telescoping cage mechanism in an extended position (away from the housing) [Fig. 3-4; Para. 0059].
Consider claim 6 and as applied to claim 1:  The method according to claim 1, further comprising automatically transitioning the extending actuator from an actuated position to an unactuated position by a resilient member when the pin is released from the securement mechanism. The telescoping cage mechanism taught by Bouan is biased to extend when in an unlocked position (and not actively pressed by a user) [Fig. 3-4; Para. 0059] (See also the analysis for claim 5).
Consider claim 8 and as applied to claim 1:  The method according to claim 1, wherein the size of the insert space is selectively adjusted by moving a portion of the extending actuator into the insert space.
Bouan discloses a device in which first and second arms are articulated (hinged) and therefore when open the insert space between the arms is quite large, and when closing, the space between the arms becomes much smaller (portions forming a window (6) and portions in direct contact) [Fig. 1-2].  Bouan therefore discloses that the hinged arms (of the housing) which move relative to one another (see analysis for claim 11), but does not specifically disclose that a portion of the extending actuator is used to selectively adjust the size of the insert space.
Esch, however, discloses a device in which the main portion and clip portion of the housing are constructed in one piece, and immovable with respect to each other, and which includes a separate fabric clamping portion (6) and push button (4) integrated into the housing (see figure depicted in analysis for claim 1), which intrudes into an insert space such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 39-53].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a clamping portion that may be controlled to intrude into the insert space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, as modified by Esch, in order to hold material in place, in addition to a pin which penetrates inserted material, preventing damage to the material from the pin.
Consider claim 10 and as applied to claim 1:  The method according to claim 1, further comprising moving a shoulder coupled to the extending actuator into the insert space for protecting the pin.
Bouan discloses a clamping lower portion (see the analysis and citations for claim 8) which may broadly be considered to be a “shoulder” and which surrounds (thereby protecting the pin) [Fig. 3].  See also additional variants illustrated by Bouan (180-182) [Fig. 33].

    PNG
    media_image3.png
    363
    452
    media_image3.png
    Greyscale

Esch discloses a device in which the main portion and clip portion of the housing are constructed in one piece, and immovable with respect to each other, and which includes a fabric clamping portion (6) (see figure depicted in analysis for claim 1), integrated into the housing, and which is moved into an insert space in linear fashion, such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 39-53].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a clamping portion that may be controlled to project away from the housing into an insert space, and which surrounds a pin within the space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, as modified by Esch, in order to hold material in place, in addition to the pin which penetrates inserted material, preventing damage to the material from the pin (and to prevent damage to the pin from the material).

Claims 11, 12, 14-16, 18, 20 and 22 are rejected under 35 USC §103(a) as unpatentable over Bouan (United States Patent Application Publication # US 2016/0258192 A1) and Esch (United States Patent # US 5,068,641) and further in view of Zinner (United States Patent Application Publication # US 2010/0176951 A1)
Consider claim 11:  A tag, Bouan discloses an anti-theft device (tag) attachable to an article [Title; Abstract; Fig. 1-2; Para. 0001-0002, 0017], comprising:
a housing, a first arm (1) and second arm connected by an articulation (3) (hinge) (portion/housing) [Fig. 1-4; Para. 0052];
an extending actuator coupled to the housing and configured to transition a pin from an unengaged position in which the pin is retracted into a first portion of the housing to an engaged position in which the pin extends through an insert space and into a second portion of the housing, a needle (4) (pin) pushed into a retracted (unengaged) position by a spring (10) against a shoulder and within a series of retractable (extending) cages (12, 13, 14) which fit together on a first arm (1) of the device  [Fig. 3; Para. 0058-0059, 0061, (also Para. 0062-0070 for structural details of the telescoping cage structure)], wherein pressing (actuating) the cage mechanism allows the needle to extend and engage a receptacle (5) in a second arm of the device [Fig. 3-4; Para. 0068-0071];
a securement mechanism disposed in the second portion of the housing and configured to mechanically secure the pin in the engaged position, three balls (22, 23) within a conical housing (26) (securement mechanism) pressed into place by a spring (25) for wedging the needle in place (secured) [Fig. 4; Para. 0071-0073]; and
an indicator providing an indication of a state of a mechanical securement of the pin, wherein, when the needle is engaged, and locked in place, the three cages are in a nested configuration with reduced height overall (thus providing a visible indication of securement [Fig. 3-4; Para. 0071];
wherein the pin is securely coupled to a movable component of the extending actuator so as to be integrated into the housing, wherein the head of the needle (distal end) is held in place against an annular shoulder (11) of the third cage (14) of the telescoping cage mechanism [Fig. 3-4; Para. 0059];
wherein the first portion and the second portion of the housing are coupled to each other so as to form a unitary piece, wherein first and second arms (housings) are coupled together both by an articulation (3) (hinge), and in the closed position by the needle locked within the receptacle [Fig. 1-2; Para. 0051-0053, 0069, 0073]; and
wherein a size of the insert space is selectively adjusted by linearly moving the first portion of the housing relative to the second portion of the housing, wherein the device is opened and closed (size of the opening changed) by rotating the first arm relative to the second arm [Fig. 1-2; Para. 0051-0053].
Bouan discloses a device with hinged arms in which the arms (1, 2) (first and second portions) move relative to one another (see Fig.1, depicted in analysis presented for claim 1 previously). Bouan therefore discloses a unitary device, but does not: (a) disclose this to be a single housing or piece, and whereas Bouan discloses that a space of an opening between the arms (insert space) varies, and is adjustable by a user in the act of rotating the two portions about the articulation in order to clamp the device onto a protected article, Bouan does not disclose: (b) that the insert space while the tag is closed (engaged) to be adjustable. Analogous detection devices with these features were known in the art, however, and for example:
Esch discloses a detection label for an anti-shoplifting system [Title; Abstract, Fig. 1-2; Col. 1, 5-11; Col. 2, 3-14] and in particular: (a) wherein main housing (2) and clip (3) portion of the housing are constructed in one piece (see also Fig.1, depicted in analysis presented for claim 1 previously), and which includes: (b) a fabric clamping portion (6) integrated into the main housing portion and comprising a needle (1) (pin), and which is moved into an insert space in linear fashion, thereby adjusting the size of the insert space, such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 24-53]. The clamping portion, which may broadly be considered as a moveable housing portion which may close in linear fashion, against the unitary/fixed body portion comprising the main housing and clip.  It is further known in the prior art that the clip portion itself is moveable with respect to the main housing portion, and for example: 
Zinner discloses an analogous surveillance device in the form of an EAS tag [Title; Abstract; Fig. 9; Para. 0001], and in particular wherein the housing portions are connected by a detent that may be attached to one of a number of recess positions which allow [linear] selective adjustment of the insert space between the housing portions (equivalent to a clip and main body) [Fig. 5-6; Para. 0008-0012], as shown by figures 5 and 6, reproduced below:

    PNG
    media_image4.png
    346
    350
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    326
    355
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to: (a) use a housing in which portions are coupled together to form a single unit, and (b) in which a clamping portion that may be controlled to intrude in linear fashion with respect to other housing portions to adjust the size of the insert space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, where: (a) such as a single unit is easier to use, avoiding possible loss of disassociated portions, and may be more simply used with a single hand movement, and (b) in order to hold a secured article in place, in addition to a pin which penetrates inserted material, preventing damage to the material from the pin. It would further have been obvious to integrate the clamping portion as part of the clip, by allowing the clip to move with respect to the main portion as taught by Zinner and applied to an anti-theft device attachable to an article as taught by Bouan as modified by Esch, in order to reduce manufacturing cost.
Consider claim 12 and as applied to claim 11:  The tag according to claim 11, wherein the extending actuator has a dual purpose of transitioning the pin between the engaged position and the unengaged position, and providing the indication of the state of the mechanical securement. Bouan specifically discloses that the telescoping cage mechanism acts to lock the device, by engaging the needle [Para. 0068-0069], where the cage mechanism is compressed in a locked state, and which provides a clear indication of the secured condition [Fig. 1-4], Bouan also discloses that embodiments may include various markings and designations (such as object size or cost level) that are visible in the locked state [Fig. 19-21; Para. 0098-0102, 0105-0108].
Consider claim 14 and as applied to claim 11:  The tag according to claim 11, wherein the extending actuator has a decreased size when the pin is in the engaged position. Bouan specifically discloses that the cage mechanism is compressed in a locked state, reducing its size [Fig. 1-4].
Consider claim 15 and as applied to claim 11:  The tag according to claim 11, further comprising a resilient member resiliently biasing at least a portion of the extending actuator in a direction away from the housing. A spring (10) (resilient member, taught by Bouan contacting an annular shoulder (11) of the third cage (14) of the telescoping cage mechanism thereby biasing the telescoping cage mechanism in an extended position (away from the housing) [Fig. 3-4; Para. 0059].
Consider claim 16 and as applied to claim 15:  The tag according to claim 15, wherein the resilient member facilitates an automatic transition of the extending actuator from an actuated position to an unactuated position when the pin is released from the securement mechanism. The telescoping cage mechanism taught by Bouan is biased to extend when in an unlocked position (and not actively pressed by a user) [Fig. 3-4; Para. 0059] (See also the analysis for claim 15).
Consider claim 18 and as applied to claim 11:  The tag according to claim 11, wherein the size of the insert space is selectively adjusted by moving a portion of the extending actuator into the insert space.
Bouan discloses a device in which first and second arms are articulated (hinged) and therefore when open the insert space between the arms is quite large, and when closing, the space between the arms becomes much smaller (portions forming a window (6) and portions in direct contact) [Fig. 1-2].  Bouan therefore discloses that the hinged arms (of the housing) which move relative to one another (see analysis for claim 11), but does not specifically disclose that a portion of the extending actuator is used to selectively adjust the size of the insert space.
Esch, however, discloses a device in which the main portion and clip portion of the housing are constructed in one piece, and immovable with respect to each other, and which includes a separate fabric clamping portion (6) and push button (4) integrated into the housing (see figure depicted in analysis for claim 1), and which intrudes into an insert space such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 39-53].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a clamping portion that may be controlled to intrude into the insert space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, as modified by Esch and Zinner, in order to hold material in place, in addition to a pin which penetrates inserted material, preventing damage to the material from the pin.
Consider claim 20 and as applied to claim 11:  The tag according to claim 11, further comprising a shoulder coupled to the extending actuator which is movable into the insert space for protecting the pin.
Bouan discloses a clamping lower portion (see the analysis and citations for claim 18) which may broadly be considered to be a “shoulder” and which surrounds (thereby protecting the pin) [Fig. 3].  See also additional variants illustrated by Bouan (180-182) [Fig. 33].
Esch particularly discloses a device in which the main portion and clip portion of the housing are constructed in one piece, and immovable with respect to each other, and which includes a fabric clamping portion (6) (see figure depicted in analysis for claim 1), integrated into the housing, and which is moved into an insert space in linear fashion, such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 39-53].
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to provide a clamping portion that may be controlled to project away from the housing into an insert space, and which surrounds a pin within the space as taught by Esch and applied to the anti-theft device attachable to an article as taught by Bouan, as modified by Esch and Zinner, in order to hold material in place, in addition to the pin which penetrates inserted material, preventing damage to the material from the pin (and to prevent damage to the pin from the material).
Consider claim 22 and as applied to claim 1:  The method according to claim 1, wherein the size of the insert space is selectively adjusted by linearly moving the first portion of the housing relative to the second portion of the housing.
Bouan discloses that a size of the insert space is progressively decreased as the first arm and second arm pivot toward each other as the device is closed [Fig. 1-2], but where such movement is not linear.
Esch discloses a detection label for an anti-shoplifting system [Title; Abstract, Fig. 1-2; Col. 1, 5-11; Col. 2, 3-14] and in particular: (a) wherein main housing (2) and clip (3) portion of the housing are constructed in one piece (see also Fig.1, depicted in analysis presented for claim 1 previously), and which includes: (b) a fabric clamping portion (6) integrated into the main housing portion and comprising a needle (1) (pin), and which is moved into an insert space in linear fashion, thereby adjusting the size of the insert space, such that material inserted into the space is clamped in place [Fig. 1-2; Col. 3, 24-53]. The clamping portion, which may broadly be considered as a moveable housing portion which may close in linear fashion, against the unitary/fixed body portion comprising the main housing and clip.  It is further known in the prior art that the clip portion itself is moveable with respect to the main housing portion, and for example: 
Zinner discloses an analogous surveillance device in the form of an EAS tag [Title; Abstract; Fig. 9; Para. 0001], and in particular wherein the housing portions are connected by a detent that may be attached to one of a number of recess positions which allow [linear] selective adjustment of the insert space between the housing portions (equivalent to a clip and main body) [Fig. 5-6; Para. 0008-0012], as shown by figures 5 and 6, reproduced below:

    PNG
    media_image4.png
    346
    350
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    326
    355
    media_image5.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention to integrate the clamping portion as part of the clip, by allowing the clip to move with respect to the main portion as taught by Zinner and applied to an anti-theft device attachable to an article as taught by Bouan as modified by Esch, in order to simplify construction and reduce manufacturing cost.

Claim 21 is rejected under 35 USC §103(a) as unpatentable over Bouan (United States Patent Application Publication # US 2016/0258192 A1) and Esch (United States Patent # US 5,068,641) and further in view of Schadow (United States Patent # US 3,715,548).
Consider claim 21 and as applied to claim 1:  The method according to claim 1, wherein the indication of the state of the mechanical securement is provided by causing a post to fill an aperture formed in the extending actuator of the tag when the pin is the engaged position and not in the unengaged position.
Bouan discloses and shows that the telescoping cage mechanism is extended when the needle is retracted, and in a nested configuration when the needle is engaged, providing a clear indication of engagement [Fig. 3-4], but does not disclose an indication of a securing pin position by causing a post to fill an aperture in a telescoping actuator only when the pin is engaged.
Esch does not disclose such an indicator, but use of this type of indicator was known in the art, and for example:
Schadow teaches a push button switch indicator [Title; Abstract; Fig. 1-4; Col. 1, 5-13] in which a portion of a telescoping mechanism (post) fills an aperture within a pushbutton housing when the pushbutton is depressed, allowing the post portion to be visible through a transparent front portion of the button, and thereby acting as an indicator:

    PNG
    media_image6.png
    323
    297
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing for the invention for a device to comprise an activation mechanism, such as a pushbutton, in which a portion of a telescoping mechanism (post) fills an aperture within a pushbutton housing when the pushbutton is depressed (to activate) a device and applied to the anti-theft device attachable to an article as taught by Bouan and as modified by Esch, where the addition of a telescoping cap with indicating capability is a provides a clear indication of activation status.

Claim 23 is rejected under 35 USC §103(a) as unpatentable over Bouan (United States Patent Application Publication # US 2016/0258192 A1) and Esch (United States Patent # US 5,068,641) and further in view of Zinner (United States Patent Application Publication # US 2010/0176951 A1) and Schadow (United States Patent # US 3,715,548).
Consider claim 23 and as applied to claim 11:  The tag according to claim 11, wherein the indicator of the indication of the state of the mechanical securement comprises a post configured to fill an aperture formed in the extending actuator of the tag when the pin is the engaged position and not in the unengaged position. This claim is rejected based on the same references, citations and analysis as for claim 21, and as applied to claim 11.

Response to Arguments
Applicant’s arguments filed on 7-December-2021 have been carefully and fully considered by the Examiner, and responses are provided as follow:
Consider Applicant’s remarks with respect to the rejection of claims 1-2, 4-6, 8, 10-12, 14-16, 18 and 20 for non-statutory double patenting over Miller (US 10,676,968 B1) (Parent) [Remarks: page 6]: Applicant asserts an intent to file a terminal disclaimer to overcome this rejection. This rejection is maintained until such time as the terminal disclaimer is filed and accepted.
Consider Applicant’s remarks with respect to the rejection of claims 1-2, 4-6, 8, 10-12, 14-16, 18 and 20 under 35 USC §103 as unpatentable over Bouan (US 2016/0258192 A1) and Esch (US 5,068,641) [Remarks: page 6-7]:
Regarding independent claim 1: Applicant provides a singular argument that Bouan fails to disclose an insert space, and presents an illustration of an exemplary Bouan device (Fig. 3) to illustrate this assertion: 

    PNG
    media_image7.png
    322
    451
    media_image7.png
    Greyscale

This argument is not persuasive because the particular figure selected show the device in a closed position and without a gripped object (i.e. since the thickness of an object inserted is zero, the device designed to grip the inserted object, the insert space is reduced to approximately zero as well).  An alternative view of the object (Fig. 1), in an open position, is shown below, and clearly shows an insert space.

    PNG
    media_image8.png
    358
    315
    media_image8.png
    Greyscale

In addition, the applied second reference (Esch) clearly shows a device with a fixed insertion space into which a portion moves to grip an inserted object (see Fig. 1, below:)

    PNG
    media_image2.png
    433
    542
    media_image2.png
    Greyscale

The rejection is therefore proper, and is maintained.
Regarding claims 2, 4-6, 8 and 10: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 1.  The rejection of these claims is maintained based on the continued rejection of the base claim, and on the particular citations and analysis presented for each in this Office action.
Regarding independent claim 11 (page 7): The argument presented with respect to claim 1 has also been made with respect to this claim, and is unpersuasive for the same reasons.  Claim 11 is now rejected under 35 USC §103 as unpatentable over Bouan, Esch and Zinner (US 2010/0176951 A1), the new rejection necessitated by amendment of the claim.
Regarding claims 12, 14-16, 18 and 20: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claim 11.  These claims are now rejected under 35 USC §103 as unpatentable over Bouan, Esch and Zinner, the new rejection necessitated by amendment of the base claim, and on the particular citations and analysis presented for each in this Office action. 
Consider Applicant’s remarks with respect to the rejection of claims 21 and 23 under 35 USC §103 as unpatentable over Bouan, Esch, and Schadow (US 3,715,548) [Remarks: page 6-7]: No additional or separate arguments have been presented with respect to these claims, and allowability asserted based on the alleged allowability of base claims 1 and 11 respectively.  These claims are now rejected under 35 USC §103 as unpatentable over Bouan, Esch and Schadow (claim 21) and Bouan, Esch, Zinner and Schadow (claim 23), the new rejections necessitated by amendment of the base claim, and on the particular citations and analysis presented for each in this Office action.
Consider Applicant’s remarks with respect to the rejection of claims 22 and 24 under 35 USC §103 as unpatentable over Bouan, Esch, and Schadow (US 3,715,548) [Remarks: page 6-7]: 
Regarding claim 22: No additional or separate arguments have been presented with respect to this claim, and allowability asserted based on the alleged allowability of base claim 1.  The rejection of the claim is maintained under 35 USC §103 as unpatentable over Bouan, Esch and Zinner.
Regarding claim 24: Arguments with respect to this claim are moot, the claim has been cancelled by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on Monday and Friday at 11:00 AM to 8:00 PM EST/EDT.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached at (571)272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.
/STEPHEN R BURGDORF/  Examiner, Art Unit 2684